DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linnell et al. (9,223,192).
	Linnell et al. disclose a projection system comprising:
a projection system that projects image light onto a screen, the projection system comprising:

a screen forming device including a plurality of nozzles (112) and configured to form the screen by ejecting liquid (122) onto an optical path of the image light from the nozzles;
a projection device (164) including a light source and a light modulating device  (Column 10 Lines 53-62) configured to modulate light emitted by the light source to form the image light, the projection device projecting the image light onto the screen; and
a control device (TS+ IS) including a data generating section configured to divide three-dimensional shape data to generate sectional shape data, the control device controlling the projection device and the screen forming device based on the sectional shape data, wherein
the nozzles of the screen forming device are disposed side by side on an X-Y surface extending along a direction of an X axis, which is a direction in which the screen corresponding to the sectional shape data overlaps, and a direction of a Y axis
crossing the X axis,
the light modulating device included in the projection device has a configuration for forming an image using a plurality of pixels and modulating, with the pixels, the light emitted by the light source, and

the control device includes a matching processing section configured to correlate coordinates of the sectional shape data, coordinates in the pixels of the projection device, the nozzles of the screen forming device, and heights of an ejection
space from the nozzles in a Z-axis direction orthogonal to the X-Y surface. (Column 8 Lines( 12-23)
	Wherein the data generating section generates the sectional shape data of a cross section orthogonal to the X axis by
dividing the three-dimensional shape data in the X-axis direction.
	Re claim 8, the data generating section of the control device generates line segment shape data by dividing the sectional shape data in the Z-axis direction, and
the matching processing section correlates coordinates of the line segment shape data, the coordinates in the pixels of the projection device, the nozzles of the screen forming device, and the heights of the ejection space from the nozzles in the
Z-axis direction. (Column13 Lines (20-35)
	Re claim 15, the system has a timing system (150) for controlling the droplets. (Column7 Lines 12-27).

Allowable Subject Matter

Claims 3-7, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd